NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                  Nos. 18-2808, 18-2818
                                     _____________

                                 STEVEN M. STADLER

                                             v.

    GLENN ABRAMS, JR.; JOHN A. DEVLIN; K-9 OFFICER CLANCY, (ANIMAL);
    ATLANTIC CITY POLICE DEPARTMENT; WILIAM MOORE; DR. ERIC WOLK;
     ATLANTICARE REGIONAL MEDICAL CENTER; CITY OF ATLANTIC CITY

                                   JOHN A. DEVLIN,
                                   Appellant in 18-2808

                              CITY OF ATLANTIC CITY,
                                 Appellant in 18-2818
                                   ______________

                     On Appeal from the United States District Court
                             for the District of New Jersey
                          (District Court No. 1-13-cv-02741)
                      District Judge: Honorable Robert B. Kugler
                                    ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    May 20, 2019
                                  ______________

                Before: McKEE, SHWARTZ, FUENTES, Circuit Judges.

                           (Opinion filed: November 18, 2019)

                               _______________________

                                        OPINION*

*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                 ______________________
McKEE, Circuit Judge.

         Appellants/Defendants Atlantic City and John Devlin challenge the conclusions of

Plaintiff’s/Appellee’s expert witness, the district court’s decision not to bifurcate

individual and municipal liability issues, and the attorneys’ fees awarded under 42 U.S.C.

§ 1988. For the reasons that follow, we will affirm.

         Defendants claim the district court committed legal error in admitting the expert

testimony of Vanness Bogardus and that this violated Federal Rule of Evidence 702.

They claim that this legal error is subject to plenary review. The district court made no

error. The Rule 104 hearing established defense counsel were not objecting to Bogardus’

qualifications.1 Rather, they challenged whether Bogardus was applying the correct

benchmark for judging use of force.2 We therefore review for an abuse of discretion, and

there was none.

         Defendants’ remaining arguments also lack merit. The district court was well

aware of the risk of prejudice to the defendant officers because of the joint trial. The

court appropriately offered to admonish the jury against imputing the distressingly large

body of evidence of neglectful police oversight against the individual officers whenever

counsel wished and also did so sua sponte.

         Defendants argue that the heavily one-sided liability assessed against the City

versus Officer Devlin ($300,000 vs. $500) demonstrates that the failure to bifurcate


1
    2 Supp. App. 19-28.
2
    Id. at 24.

                                               2
prejudiced the jury against the officers. However, as the district court itself noted, had

the jury been unable to cabin the Monell3 evidence, it is unlikely to have found only one

officer liable. Further, the City’s ill-tempered complaint that “[t]he Third Circuit appears

to have adopted a de facto rule of never bifurcating Monell claims, at least insofar as

Atlantic City as a Defendant is concerned,”4 misses the point of whether there has been

any legal error by the district court in this case. The district court correctly realized that

bifurcation here would have served no purpose because of the intertwining nature of the

evidence of individual and municipal liability. This is frequently the case in claims of

Monell liability where individual officers are sued for their individual conduct and a

municipality’s policy on that use of force becomes relevant. Moreover, the fact that the

jury concluded that defendants William Moore and Glenn Abrams were not liable

illustrates that it was able to follow the district court’s frequent instructions and properly

compartmentalize the evidence admitted against a given defendant and the City.

       Finally, we find no merit in Defendants’ contention that the district court’s § 1988

fee award was erroneous. The court explained the basis for its fee award in a thorough

and careful opinion and we will affirm that award substantially for the reasons set forth

by the district court.5

       For the reasons set forth above, we will affirm the judgment of the district court in

this matter.



3
  Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978).
4
  Devlin Br. at 38.
5
  JA7-39.
                                               3